UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7286



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY DONELL DAWSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-99-783)


Submitted:   November 17, 2005         Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Donell Dawson, Appellant Pro Se.    Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry Donell Dawson seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.                 We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”              Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

January 7, 2005.       Dawson did not file a notice of appeal until July

27, 2005.     Because Dawson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented      in   the

materials     before    the    court   and     argument   would    not    aid   the

decisional process.

                                                                         DISMISSED




                                       - 2 -